Citation Nr: 0948647	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1963 to November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In an October 2006 decision, the Board denied the Veteran's 
claim of service connection for peripheral neuropathy.  The 
Veteran appealed the October 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2008 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the Veteran), 
vacated the Board's October 2006 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

The appeal is REMANDED to the VA RO.  


REMAND

In a letter in September 2009, the Veteran's attorney 
requested that the Veteran be scheduled for a travel board 
hearing and indicated that the Veteran's testimony would 
provide new evidence in support of his claim.  As noted, the 
Veteran previously appeared at a hearing before the 
undersigned in September 2005; however, he was unrepresented 
at the time of that hearing.  



Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  While generally a Veteran is 
only entitled to one hearing on appeal, here, circumstances 
have changed and the Veteran is now represented by an 
attorney and the hearing will afford the Veteran the 
opportunity to present new evidence. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at 
the Togus RO before a Veterans Law 
Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



